Citation Nr: 1048508	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  03-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO rating decision.  

In January 2004, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript of 
the proceeding is of record.  

The Board denied the Veteran's claim of service connection for 
PTSD in a decision issued in December 2007.

The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2010, the Court 
issued a Memorandum Decision vacating Board's December 2007 
Decision and remanding the matter to the Board for action in 
compliance with the Court's Order.  

The Veteran's claim of service connection for a nervous 
disability other than PTSD had previously been denied by 
the Board in a September 1999 decision.  As this matter is 
reasonably raised by the record, this matter should be 
referred to the RO for appropriate action in connection 
with the current appeal.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered 
as a claim for a psychiatric disorder. 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In a July 2010 Memorandum Decision, the Court found that the 
Board failed to provide the Veteran with required notification 
involving in-service personal assault.  

The Court further found that the Board failed to discuss whether 
the Veteran's behavioral changes during service could corroborate 
his claimed PTSD stressor of in-service personal assault.  

The Veteran testified at the Board hearing that he developed PTSD 
as a result of being assaulted by fellow soldiers several times 
during service.  

In cases where personal assault is alleged, the duties under VCAA 
include informing the claimant that evidence from sources other 
than service records may constitute credible supporting evidence.  
38 C.F.R. § 3.304(f)(3) (2009); Patton v. West, 12 Vet. App. 272, 
282 (1999).

In addition, the RO should contact the Veteran and associate with 
the Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be identified by 
the Veteran and that have not already been associated with the 
Veteran's claims file.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

After attempting this development, the Veteran should be afforded 
a new VA examination in light of the newly received evidence.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the Veteran a 
corrective letter providing notification of 
the duties to notify and assist. The 
Veteran should be notified that an in-
service personal assault may be 
corroborated by evidence from sources other 
than the service records, as defined in 38 
C.F.R. § 3.304(f)(3).  In addition, all 
notice regarding personal assault should be 
provided to the Veteran.

2.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associated with the 
claims file, that have treated him for 
PTSD.  The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  

If any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  The Veteran then should be afforded 
another VA psychiatric examination in order 
to determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the examiner, and the report of 
examination should include discussion of 
the Veteran's documented psychosocial 
history and assertions.  All tests and 
studies, to including psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran has 
disability manifested by PTSD as a result 
of a stressor during service, including any 
personal assault incidence.  The examiner 
should explain how the diagnostic criteria 
are met, to include comment upon the link 
between any of the verified stressor(s) and 
the Veteran's symptoms.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the Veteran 
by the pertinent VA medical facility.

4.  To help avoid any future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is undertaken 
in a deficient manner, appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should readjudicate 
the claim in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal remains denied, the RO should 
furnish to the Veteran and his 
representative with a fully responsive  
Supplemental Statement of the Case and 
afford them with a reasonable opportunity 
for response.

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  



